

117 HR 1056 IH: Wireless Broadband Competition and Efficient Deployment Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1056IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a project for the collocation of a personal wireless service facility is not subject to requirements to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Wireless Broadband Competition and Efficient Deployment Act.2.Application of NEPA and NHPA to collocation of certain personal wireless service facilities(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.(c)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission. (2)Covered projectThe term covered project means a project—(A)for—(i)the mounting or installation of an eligible personal wireless service facility with another eligible personal wireless service facility that exists at the time at which a complete request for authorization of such mounting or installation is filed with a State or local government or instrumentality thereof; or(ii)the modification of an eligible personal wireless service facility; and(B)for which a permit, license, or approval from the Commission is required or that is otherwise subject to the jurisdiction of the Commission.(3)Eligible personal wireless service facilityThe term eligible personal wireless service facility means any antenna, apparatus, or transmitting device, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, for the provision of a personal wireless service.(4)Personal wireless servicesThe term personal wireless services—(A)has the meaning given such term in section 332(c)(7)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(C)); and(B)also includes commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)).(5)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and each federally recognized Indian Tribe.